Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Andrew Lee on 3/11/2021.
3.	The application has been amended as follows: 
Claim 7. (Currently Amended) A non-transitory tangible computer readable medium comprising: instructions being executed by a computer, the instructions including a computer-implemented method for an autonomous driving state notifying method that controls a control unit in an autonomous driving system to execute:
a traveling plan creation step of creating a traveling plan of an autonomous driving operation, and creating a correspondence relationship between a predetermined time based on a predetermined clock time and a predetermined point as the traveling plan of the autonomous driving operation;
a traveling state acquisition step of acquiring an actual traveling state in the autonomous driving operation;
a determination step of verifying the actual traveling state in the autonomous driving operation with the traveling plan of the autonomous driving operation, and determining whether the autonomous driving operation is performed according to the traveling plan, the determination step determines that the autonomous driving operation is: 
performed according to the traveling plan in response to the determination step determining that a vehicle passes through or has passed through the predetermined point within the predetermined time; and 
not performed according to the traveling plan in response to the determination step determining that the vehicle does not pass through or has not passed through the predetermined point within the predetermined time; and
a notification control step of notifying a determination result of the determination step, wherein:


Claim 8. (Currently Amended) An autonomous driving state notifying method comprising: 
creating a traveling plan of an autonomous driving operation, and creating a correspondence relationship between a predetermined time based on a predetermined clock time and a predetermined point as the traveling plan of the autonomous driving operation;
acquiring an actual traveling state in the autonomous driving operation;
verifying the actual traveling state in the autonomous driving operation with the traveling plan of the autonomous driving operation, and determining whether the autonomous driving operation is performed according to the traveling plan, the autonomous driving operation being determined to be: 
performed according to the traveling plan in response to determining that a vehicle passes through or has passed through the predetermined point within the predetermined time; and 
not performed according to the traveling plan in response to determining that the vehicle does not pass through or has not passed through the predetermined point within the predetermined time; and
notifying a determination result of the determining, wherein:
the notifying of the determination result further includes changing a frequency of repeated notifying of the determination result by not notifying the determination result at a present determination time point to reduce a numerical number of times of notification of the determination result in response to the determination result at the present determination time point being the same as the determination result at a previous determination time point.


Allowable Subject Matter
4.	Claims 1 and 3-17- allowed.
5.	The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The present invention is directed to an autonomous driving system including a non-transitory tangible computer readable medium and method steps of notifying an autonomous driving state.  Each independent has unique distinct feature “creating a correspondence relationship between a predetermined time based on a predetermined clock time and a predetermined point as the traveling plan of the autonomous driving operation;
a traveling state acquisition step of acquiring an actual traveling state in the autonomous driving operation;
a determination step of verifying the actual traveling state in the autonomous driving operation with the traveling plan of the autonomous driving operation, and determining whether the autonomous driving operation is performed according to the traveling plan, the determination step determines that the autonomous driving operation is: 
performed according to the traveling plan in response to the determination step determining that a vehicle passes through or has passed through the predetermined point within the predetermined time; and 
not performed according to the traveling plan in response to the determination step determining that the vehicle does not pass through or has not passed through the predetermined point within the predetermined time; and
a notification control step of notifying a determination result of the determination step, wherein:
the notification control step further includes changing a frequency of repeated notifying of the determination result by not notifying the determination result at a present determination time point to reduce a numerical number of times of notification of the determination result in response to the determination result at the present determination time point being the same as the determination result at a previous determination time point.” in combination with the manner claimed.  The closed prior art(s) Szybalski et al. [US 8,346,426] discloses an autonomous traveling plan included a relationship between a predetermined time based on a predetermined clock  time and a predetermined point and display the estimated time for vehicle to reach a relevant point, but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SON M TANG/Examiner, Art Unit 2685                                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685